Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The United States Patent & Trademark Office appreciates the application that is submitted by the inventor/assignee. The United States Patent & Trademark Office reviewed the following application and has made the following comments below.
Priority
This application claims benefit of foreign priority under 35 U.S.C. 119(a)-(d) of application # 091796, filed in Japan on May 2nd, 2017.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The Examiner strongly suggested that appropriate corrections be made to clarify the claim scope.
With respect to Claim 6, the claim recites the following, each of which renders the claim indefinite:
“a position corresponding to a position” (unclear to what this refers);
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lee (US Pub. No. 2012/0314080 A1) in view of Zeng (US Pub. No. 2010/0078561 A1).
Regarding claim 1, Lee teaches a gas-detection image processing device comprising: a first processor that generates a plurality of first images by applying processing to extract a gas candidate (192, S510, para. [0081 – 0085], Lee teaches a gas detection system which monitors a specific target region using infrared images) to each of a plurality of infrared images captured in time series (para. [0057] [0103], Lee teaches the camera system which outputs and stores continuous time-linked infrared images); a second processor that generates a second image including a first appearance region based on two or more of the first images corresponding to a first predetermined period out of the plurality of first images, the first appearance region indicating that the gas candidate region has appeared in at least a part of the first predetermined period (120, 150, para. [0093] [0094], Lee teaches units which ascertain specific gasses by determining relevant temperature data and associating the time-linked infrared images with a previously compiled image database); a third processor that generates a third image including a second appearance region based on two or more of the first images corresponding to a second predetermined period different from the first predetermined period out of the plurality of first images, the second appearance region indicating that the gas candidate region has appeared in at least a part of the second predetermined period (120, 150, para. [0093] [0094], because the second and third processors differ only by time period, the examiner determines that the same references apply since the same techniques could be applied but for different time periods).
Lee does not explicitly disclose a setter step which outlines the identified regions.
	Gorin is also in the field of art dealing with the analysis of gas imaging using infrared cameras. In addition to teaching similar processes of identifying gaseous substances using previously recorded images, Gorin teaches a setter that sets a peripheral region in a periphery of a position corresponding to a position of the first appearance region of an image (S12 – S16, para. [0034], Gorin teaches generating cluster regions around gas plumes of interest). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by incorporating the boundary method that is taught by Gorin, to make the invention that recognizes gasses within a target region (Lee) and (Gorin); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the system to distinguish gases from noisy environments which may include elements emitting energy at similar wavelengths (Gorin, para. [0019]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 2, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, wherein the third processor generates the third image including the second appearance region based on the two or more of the first images corresponding to the second predetermined period longer than the first predetermined period (S4, S14, 98, para. [0022] [0035], Gorin teaches generating clusters for a region of interest using different time differences; since the time differences used are at the discretion of the user, the examiner interprets that the second predetermined period may therefore be longer than the first).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 3, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, further comprising an identificator that performs, based on the first appearance region and a region where the peripheral region overlaps with the second appearance region, identification between an event in which a gas constantly comes out from a same position and an event in which a gaseous substance is flowing (para. [0033], Gorin teaches the use of difference images to identify changes in spectral radiance across temporally adjacent images; as such, those with relative changes produced by flowing gases are thereby identified). 

Regarding claim 4, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, further comprising an identificator that performs, based on the second appearance region and a region where the peripheral region overlaps with the second appearance region, identification between an event in which a gas constantly comes out from a same position and an event in which a gaseous substance is flowing (para. [0033], Gorin teaches the use of difference images to identify changes in spectral radiance across temporally adjacent images; as such, those with relative changes produced by flowing gases are thereby identified).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 5, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, further comprising an identificator that performs, based on the second appearance region and a region where the peripheral region overlaps with the second appearance region, identification between an event in which a gas constantly comes out from a same position and an event in which a gaseous substance is flowing (para. [0033], Gorin teaches the use of difference images to identify changes in spectral radiance across temporally adjacent images; as such, those with relative changes produced by flowing gases are thereby identified).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 6, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, wherein the setter sets the peripheral region via an intermediate region in a periphery of a position corresponding to a position of the first appearance region of the second image (para. [0034] [0035], Gorin teaches the use of a difference image which subtracts temporally adjacent images; the examiner interprets the regions used for differentiation to read on an intermediate region).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 7, Lee teaches a gas-detection image processing method comprising: generating a plurality of first images by applying processing to extract a gas candidate region (192, S510, para. [0081 – 0085], Lee teaches a gas detection system which monitors a specific target region using infrared images) to each of a plurality of infrared images captured in time series (para. [0057] [0103], Lee teaches the camera system which outputs and stores continuous time-linked infrared images); generating a second image including a first appearance region based on two or more of the first images corresponding to a first predetermined period out of the plurality of first images, the first appearance region indicating that the gas candidate region has appeared in at least a part of the first predetermined period (120, 150, para. [0093] [0094], Lee teaches units which ascertain specific gasses by determining relevant temperature data and associating the time-linked infrared images with a previously compiled image database); generating a third image including a second appearance region based on two or more of the first images corresponding to a second predetermined period different from the first predetermined period out of the plurality of first images, the second appearance region indicating that the gas candidate region has appeared in at least a part of the second predetermined period (120, 150, para. [0093] [0094], because the second and third processors differ only by time period, the examiner determines that the same references apply since the same techniques could be applied but for different time periods); and a setting step of setting, in the third image, a peripheral region in a periphery of a position corresponding to a position of the first appearance region of the second image.
Lee does not explicitly disclose a setter step which outlines the identified regions.
	Gorin is also in the field of art dealing with the analysis of gas imaging using infrared cameras. In addition to teaching similar processes of identifying gaseous substances using previously recorded images, Gorin teaches a setting step of setting a peripheral region in a periphery of a position corresponding to a position of the first appearance region of the second image. (S12 – S16, para. [0034], Gorin teaches generating cluster regions around gas plumes of interest). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by incorporating the boundary method that is taught by Gorin, to make the invention that recognizes gasses within a target region (Lee) and creates a boundary region around the gas plume (Gorin); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the system to distinguish gases from noisy environments which may include elements emitting energy at similar wavelengths (Gorin, para. [0019]). 
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention.
Regarding claim 8, Lee teaches a non-transitory storage medium storing a computer readable gas-detection image processing program (160) causing a computer to execute: generating a plurality of first images by applying processing to extract a gas candidate region (192, S510, para. [0081 – 0085], Lee teaches a gas detection system which monitors a specific target region using infrared images) to each of a plurality of infrared images captured in time series (para. [0057] [0103], Lee teaches the camera system which outputs and stores continuous time-linked infrared images); generating a second image including a first appearance region based on two or more of the first images corresponding to a first predetermined period out of the plurality of first images, the first appearance region indicating (120, 150, para. [0093] [0094], Lee teaches units which ascertain specific gasses by determining relevant temperature data and associating the time-linked infrared images with a previously compiled image database); generating a third image including a second appearance region based on two or more of the first images corresponding to a second predetermined period different from the first predetermined period out of the plurality of first images, the second appearance region indicating that the gas candidate region has appeared in at least a part of the second predetermined period (120, 150, para. [0093] [0094], because the second and third processors differ only by time period, the examiner determines that the same references apply since the same techniques could be applied but for different time periods); and a setting step of setting, in the third image, a peripheral region in a periphery of a position corresponding to a position of the first appearance region of the second image.
Lee does not explicitly disclose a setter step which outlines the identified regions.
	Gorin is also in the field of art dealing with the analysis of gas imaging using infrared cameras. In addition to teaching similar processes of identifying gaseous substances using previously recorded images, Gorin teaches a setting step of setting a peripheral region in a periphery of a position corresponding to a position of the first appearance region of the second image. (S12 – S16, para. [0034], Gorin teaches generating cluster regions around gas plumes of interest). 
            Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee by incorporating the boundary method that is taught by Gorin, to make the invention that recognizes gasses within a target region (Lee) and creates a boundary region around the gas plume (Gorin); thus, one of ordinary skilled in the art would be motivated to combine the references as this would allow the system to distinguish gases from noisy environments which may include elements emitting energy at similar wavelengths (Gorin, para. [0019]). 

Regarding claim 9, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, comprising an identificator that performs, based on the first appearance region and a region where the peripheral region overlaps with the second appearance region, identification between an event in which a gas constantly comes out from a same position and an event in which a gaseous substance is flowing (para. [0033], Gorin teaches the use of difference images to identify changes in spectral radiance across temporally adjacent images; as such, those with relative changes produced by flowing gases are thereby identified).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 10, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, comprising an identificator that performs, based on the peripheral region and a region where the peripheral region overlaps with the second appearance region, identification between an event in which a gas constantly comes out from a same position and an event in which a gaseous substance is flowing (para. [0033], Gorin teaches the use of difference images to identify changes in spectral radiance across temporally adjacent images; as such, those with relative changes produced by flowing gases are thereby identified).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 11, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, comprising an identificator that performs, based on the second appearance region and a region where the peripheral region overlaps with the second appearance region, identification between an event in which a gas constantly comes out from a same position and an event in which a gaseous substance is flowing (para. [0033], Gorin teaches the use of difference images to identify changes in spectral radiance across temporally adjacent images; as such, those with relative changes produced by flowing gases are thereby identified).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 12, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, wherein the setter sets, in the third image, the peripheral region via an intermediate region in a periphery of a position corresponding to a position of the first appearance region of the second image (para. [0034] [0035], Gorin teaches the use of a difference image which subtracts temporally adjacent images; the examiner interprets the regions used for differentiation to read on an intermediate region).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 13, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, wherein the setter sets, in the third image, the peripheral region via an intermediate region in a periphery of a position corresponding to a position of the first appearance region of the second image (para. [0034] [0035], Gorin teaches the use of a difference image which subtracts temporally adjacent images; the examiner interprets the regions used for differentiation to read on an intermediate region).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 14, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, wherein the setter sets, in the third image, the peripheral region via an intermediate region in a periphery of a position corresponding to a position of the first appearance region of the second image (para. [0034] [0035], Gorin teaches the use of a difference image which subtracts temporally adjacent images; the examiner interprets the regions used for differentiation to read on an intermediate region).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 
Regarding claim 15, Lee in view of Gorin teaches a gas detection system which identifies target gasses using previously compiled image database and subsequently outputs boundary regions around the identified plume. Gorin further teaches the device, wherein the setter sets, in the third image, the peripheral region via an intermediate region in a periphery of a position corresponding to a position of the first appearance region of the second image (para. [0034] [0035], Gorin teaches the use of a difference image which subtracts temporally adjacent images; the examiner interprets the regions used for differentiation to read on an intermediate region).
Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the effective filing date of the claimed invention. 

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Zeng et al. (US Pub. No. 2014/0008526 A1) teaches a system for gas imaging infrared cameras which include analyzers for identifying gases within a target region. 
Germouni et al. (US Pub. No. 2006/0220888 A1) teaches a method of detecting temperature changes in captured infrared images to identify gas leaks. 
Strandemar (US Pub. No. 2013/0113939 A1) teaches a gas visualization technique which relies on infrared images to generate a collection of data representing the location of a gas in a scene. 
Lane et al. (US Patent Pub. No. 9,862,144 B2) teaches a method for detecting and locating gas flow data corresponding to gas flow characteristics. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicolas J. Boyajian whose telephone number is (571)272-2660.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NICOLAS JAMES BOYAJIAN/Examiner, Art Unit 2664                                                                                                                                                                                                        
/ONEAL R MISTRY/Primary Examiner, Art Unit 2664